Citation Nr: 0935878	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.

In May 2008, the Veteran appeared and testified at a 
videoconference hearing at the Reno RO.  The transcript is of 
record.  

In July 2008, the Veteran's claim was remanded for further 
evidentiary development.  The requested action was taken and 
his claim is appropriate returned to the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is unable to secure and maintain gainful 
employment due to his service-connected bilateral hearing 
loss and tinnitus.  



CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that he is unemployable due to his 
service-connected bilateral hearing loss and tinnitus.  He 
contends that he last worked in 1991or 1992 and has been 
unable to work as a truck driver due to his inability to pass 
the hearing test required by law.  He has also asserted that 
prospective employers are reluctant to hire him due to his 
hearing disabilities.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  

Additionally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of a 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran is currently awarded an 80 percent evaluation for 
his service-connected bilateral hearing loss and a 10 percent 
rating for his tinnitus.  He was originally awarded a 20 
percent rating for his service-connected bilateral hearing 
loss in April 1963.  In a December 2004 rating decision, his 
bilateral hearing loss was increased from 20 percent 
disabling to 30 percent, and he was awarded service-connected 
for tinnitus.  In an April 2006 supplemental statement of the 
case, the Veteran's bilateral hearing loss rating was 
increased to 70 percent and was again increased to 80 percent 
in March 2009.  His combined rating is 80 percent, and as 
such, he meets the threshold criteria for a TDIU.  Thus, the 
main issue before the Board is whether he is unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disabilities.  

The Veteran's employment history includes over 30 years of 
truck driving.  He has a 10th grade education.  

As noted above, the Veteran reported last working in 1991 or 
1992.  As of March 1991, the Veteran was found to be disabled 
by the Social Security Administration (SSA) due to bilateral 
chondromalacia patellae and affective disorder.  An October 
2006 VA progress note reflects that the Veteran was employed, 
but there was no further indication of any employment.  The 
Veteran maintains that he has not been employed since the 
early-1990s.  

The Veteran, in a March 2009 statement, indicated that he did 
not seek SSA benefits for his hearing loss back in 1991 as 
that disability was not as severe back then.  He indicated 
that in 1999 he failed his hearing test and this is when he 
realized that he was unemployable due to his hearing loss.  

Pursuant to the Board's July 2009 remand, the Veteran 
underwent a VA general examination to determine whether his 
service-connected disabilities rendered him unemployable.  
During the examination, the Veteran reported the same 
symptoms of his hearing loss and difficulty obtaining 
employment secondary to his hearing disabilities.  The 
Veteran was found to have poor hearing in the left ear 
(unable to hear the examiner from a distance of 3 to 5 feet 
away) and no ability to hear in his right ear.  The Veteran 
was also noted to have additional, non-service connected 
disabilities.  The examiner opined that the Veteran's 
service-connected disabilities at least as likely as not 
caused his unemployability.  In reaching this opinion, he 
noted that according to audiologist and psychiatrist, he will 
always have problems understanding spoken words even with 
amplification devices.  Additionally, the examiner noted that 
the Veteran is not able to pass the Federal Motor Carrier 
Safety Administration medical advisory guideline regarding 
being physically qualified to drive a commercial vehicle due 
to his hearing disabilities.  There is no medical opinion to 
the contrary.

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to TDIU benefits based upon 
unemployability due to his service-connected hearing loss and 
tinnitus.  The Board acknowledges that the Veteran was 
awarded SSA benefits due to two nonservice-connected 
disabilities, but notes that the record supports the 
Veteran's contentions that his hearing loss has significantly 
worsened since 1991 when he sought SSA benefits.  In fact, 
during that time period, the Veteran was awarded a 20 percent 
evaluation for his hearing loss disability.  It was increased 
to 30 percent disabling in 2004, 70 percent disabling in 
2006, and 80 percent disabling in 2009.  This is consistent 
with the Veteran's assertions that his hearing loss has 
deteriorated over the years and that he was unable to pass 
his hearing test to allow him to work as a commercial truck 
driver.  The Board recognizes that the Veteran has 
nonservice-connected disabilities, but nonetheless, his 
hearing disabilities have been found to have significant 
effects on his employability.  Finally, the only clinical 
opinion of record reflects that it was at least as likely as 
not that the Veteran's hearing disabilities render him 
unemployable.  Thus, resolving all reasonable doubt in the 
Veteran's favor, TDIU benefits are awarded.  


ORDER

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


